Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to the Pre-Brief Appeal Conference request and decision filed on September 14, 2021 and November 4, 2021.  Claims 1-4 are pending and are allowable for reasons of record.

Claim Rejections - 35 USC §102
The claim rejections under 35 U.S.C. 102(a1) as being anticipated by Hiratsuka et al. (US 2010/0068624) for claims 1-4 are withdrawn because Applicant’s amendments and arguments are persuasive.  

Allowable Subject Matter
Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art of record, Hiratsuka et al. (US 2010/0068624), does not disclose, teach, or suggest alone or in any combination:
A cathode active material precursor for a non-aqueous electrolyte secondary battery that is a complex metal hydroxide having a flow factor of 10 or greater to 20 or smaller.

The Examiner notes that Instant Specification (paragraph 22) specially defines “flow factor” as the ratio between the maximum consolidation stress obtained in a shear test and a single axis decay 1.2 x nB … (1), where B is width (m) of baffle plate, Dr is inner diameter (m) of the reaction vessel, and nB is the number of baffle plates (sheets), where the baffle plate condition directly effects the flow factor.  This further supported by Table 1.

Hiratsuka et al. discloses a nonaqueous secondary battery comprising a cathode active material precursor that can be a complex metal hydroxide containing nickel and cobalt, and discloses that stirring-rotation speed during production affects flowability and crystal growth and teaches a preferred rotation speed of 100-150rpm, but fails to disclose a flow factor as defined and fails to teach baffle plate(s).  There is no motivation to change the battery structure or add a baffle plate to the battery of Hiratsuka et al. to obtain the flow factor claimed and one of ordinary skill in the art would not have found it obvious to do so. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Monday-Tuesdays 8am-2pm and Thursday-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724      

/STEWART A FRASER/               Primary Examiner, Art Unit 1724